Case 9:19-cv-81074-RAR Document 1 Entered on FLSD Docket 07/29/2019 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

  JENNIFER BLIZZARD,

                         Plaintiff,

  v.                                                    CASE NO. __________________

  DENTAL CARE ALLIANCE, LLC,

                         Defendant.

                                                /

                                      NOTICE OF REMOVAL

        Defendant Dental Care Alliance, LLC, under 28 U.S.C. §§ 1331, 1441, and 1446, hereby

 files this notice of the removal of this action to the United States District Court for the Southern

 District of Florida. As grounds for removal, Defendant states as follows:

        1.      State Court Action

        Jennifer Blizzard (“Plaintiff”) filed this action on June 19, 2019, in the Circuit Court of the

 Fifteenth Judicial Circuit in and for Palm Beach County, Florida, styled Jennifer Blizzard v. Dental

 Care Alliance, LLC, and designated Case No. 50-2019-CA-008026-XXXX-MB (the “Action”).

 See Tab A, Complete State Court file.

        2.      Defendant’s Receipt of Plaintiff’s Complaint

        Copies of the Summons and Complaint were served on Defendant on June 29, 2019. See

 Tab A, Service of Process Receipt.

        3.      Nature of the Action

        In the Complaint, Plaintiff asserts claims for unpaid overtime and/or regular compensation

 and retaliation against Defendant in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

 § 201 et seq. See Tab A, Complaint at 3-4.
Case 9:19-cv-81074-RAR Document 1 Entered on FLSD Docket 07/29/2019 Page 2 of 5



         4.      Removal of State Court Action

         Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the district

 courts of the United States have original jurisdiction, may be removed by the defendant . . . to the

 district court of the United States for the district and division embracing the place where such

 action is pending.”

         As demonstrated in Section 5 below, this action is removable under 28 U.S.C. § 1441(a)

 because the district court would have original jurisdiction under 28 U.S.C. § 1331 (federal question

 jurisdiction). In addition, venue is proper in the West Palm Beach Division of the Southern District

 of Florida, as demonstrated in Section 6 below. Finally, this Notice of Removal is filed in a timely

 manner as discussed in Section 7 below.

         5.      Federal Question Jurisdiction

         Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the

 district courts of the United States have original jurisdiction, may be removed by the defendant or

 the defendants.” Under 28 U.S.C. § 1331, “[t]he district courts shall have original jurisdiction of

 all civil actions arising under the Constitution, laws, or treaties of the United States.” If a complaint

 raises a colorable federal question, then the case may be removed to federal court under 28 U.S.C.

 § 1441.

         Plaintiff’s Complaint alleges violations of FLSA and cites to 29 U.S.C. §§ 201, 207, and

 215(a)(3). See Tab A, Complaint at ¶ 5, 11, 16. Thus, the face of the Complaint clearly raises a

 federal question and removal is proper.

         6.      Venue

         The state court case was brought in Palm Beach County Circuit Court. Therefore, the West

 Palm Beach Division of the United States District Court for the Southern District of Florida is the

 judicial district embracing the place where the state court action is pending. See 28 U.S.C.


                                                    2
Case 9:19-cv-81074-RAR Document 1 Entered on FLSD Docket 07/29/2019 Page 3 of 5



 §§ 1441(a) (stating that an action “may be removed . . . to the district court of the United States

 for the district and division embracing the place where such action is pending”) and 1446(a) (“A

 defendant or defendants desiring to remove any civil action from a State court shall file in the

 district court of the United States for the district and division within which such action is pending

 a notice of removal . . . .”). Therefore, this is the proper district court and division to which this

 case should be removed.

        7.      Timeliness of Notice of Removal

        Pursuant to 28 U.S.C. § 1446(b), this removal is timely because 30 days have not elapsed

 since Defendant was served with Plaintiff’s Complaint on June 29, 2019.

        8.      State Court Pleadings

        Pursuant to 28 U.S.C. § 1446(a), with this Notice, Defendant is simultaneously filing

 copies of all process, pleadings, and orders existing on file in the State Court in this removed

 action. Copies of these removal documents are attached to this Notice of Removal at Tab. A.

 Further, pursuant to 28 U.S.C. § 1446(d), Defendant filed a true and correct copy of this Notice of

 Removal with the Clerk of the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach

 County, Florida. A copy of the Notice of Filing Notice of Removal, without attachments, is

 attached at Tab B.




                                                   3
Case 9:19-cv-81074-RAR Document 1 Entered on FLSD Docket 07/29/2019 Page 4 of 5




   Dated this 29th day of July, 2019.                 Respectfully submitted,

                                                      /s/ Anne Marie Estevez
                                                      Anne Marie Estevez
                                                        Florida Bar No. 991694
                                                        Email: annemarie.estevez@morganlewis.com
                                                      Franco D. Bacigalupo
                                                        Florida Bar No. 119055
                                                        Email: franco.bacigalupo@morganlewis.com
                                                      Morgan, Lewis & Bockius LLP
                                                      200 South Biscayne Boulevard, Suite 5300
                                                      Miami, FL 33131-2339
                                                      Telephone: 305.415.3303
                                                      eFacsimile: 877.432.9652

                                                      Counsel for Defendant

                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2019, I electronically filed the foregoing with the Clerk of

 the Court by using the CM/ECF system. I also certify that the foregoing document is being served

 this day on all counsel of record identified on the attached Service List in the manner specified,

 either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

 authorized manner for those counsel or parties who are not authorized to receive electronically

 Notices of Electronic Filing.


                                                  /s/ Anne Marie Estevez
                                                  Anne Marie Estevez




                                                  4
Case 9:19-cv-81074-RAR Document 1 Entered on FLSD Docket 07/29/2019 Page 5 of 5




                                     SERVICE LIST


 Scott M. Behren, Esq.
 Behren Law Firm
 1930 N. Commerce Parkway, Suite 4
 Weston, Florida 33326
 Email: scott@behrenlaw.com

 Attorney for Plaintiff




                                          5
